DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tazawa et al. (JP 2017-31268) using the English language translation provided with the IDS of June 22, 2020 for the citations below in view of Kumano et al. (US 2016/0297951) as evidenced by Dilao et al. (U.S. Pat. 9,011,629).
Regarding claims 1 and 2: Tazawa et al. teaches a resin composition comprising a hydrogenated bisphenol A epoxy resin (para. 10), a polythiol compound (claim 1) and a curing catalyst/latent curing agent (claim 1). Tazawa also teaches that the amount of component (C) is 5-90 parts by weight per 100 parts by weight of component (A) (claim 2) and component (B) is 3-90 parts by weight per 100 parts by weight of component (A) (claim 3).  Therefore, for 100 parts of (A), there is 3-90 parts of (B) and 5-90 parts of (C). To find the range of (A) taught in Tazawa the calculation of the least amount of (A) possible is 100/(100+90+90) = 35.7% and the most amount of (A) possible is 100/(100+3+5) = 92.6%. Therefore, the amount of (A) out of 100 parts of the whole composition is 35.7-92.6 parts by weight, which overlaps the claimed range.
Tazawa et al. does not teach a silica filler having an average particle size of 0.1 to 15 µm.  However, Kumano et al. teaches a similar composition comprising a fused silica product called “SE1050”, produced by Admatechs (para. 527), which has an average particle size of 0.3 µm, as evidenced by Dilao et al. (col. 18 lines 44-46).  Tazawa et al. and Kumano et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy and mercaptan compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the silica of Kumano et al. in the composition of Tazawa et al. and would have been motivated to do so in order to act as a common additive, filler.
Tazawa et al. does not teach the elastic modulus of the cured product.  However, mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). A chemical composition and its properties are inseparable.  At the time of the invention a person having ordinary skill in the art would have found it obvious that the composition of Tazawa et al. would have overlapping properties with the claimed composition since products of identical chemical composition cannot have mutually exclusive properties (MPEP 2112.01 II).
Regarding claim 3: Tazawa et al. teaches the glass transition temperature is preferably 105 °C or more (para. 40), which overlaps the claimed range. 
Regarding claim 4: Tazawa et al. teaches 1,3,4,6-tetrakis(mercaptomethyl)glycolic uril (para. 19), which has no ester bonds in the molecule.
Regarding claim 5: Tazawa et al. teaches 1,3,4,6-tetrakis(mercaptomethyl)glycolic uril (para. 19), which is a glycoluril compound of the claimed compound where R1 and R2 are hydrogen and n is 1.
Regarding claim 6: Tazawa et al. teaches that the glycoluril compound can be used alone as the thiol component, which would mean there would be 100 parts by mass of the glycoluril with respect to 100 parts by mass of component (B).
Regarding claim 8: Tazawa et al. teaches an adhesive for an electronic component (para. 2).
Regarding claim 9: Tazawa et al. teaches a cured product (para. 8).
Regarding claim 10: Tazawa et al. teaches the composition used in an electronic components on vehicles (para. 32), which include semiconductor devices. 
Regarding claim 11: Tazawa et al. teaches an adhesive for an electronic component (para. 2).
Regarding claim 12: Tazawa et al. teaches the composition used in an electronic components on vehicles (para. 32), which include semiconductor devices. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new ground of rejection in view of Kumano et al. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767